November 9, 1923. The opinion of the Court was delivered by
In two actions, tried together in the Circuit Court, the plaintiffs recovered judgments against the defendant, G. W. Bonner, from which judgment he appeals.
The actions were based upon promissory notes executed by the defendant in May and June, 1920, pursuant to contracts previously signed by him wherein he had agreed to handle fertilizer for the two plaintiffs. The defense was "a want of mental capacity."
The first exception was abandoned. Let the remaining exceptions (2 to 6, inclusive), be reported.
In the printed argument of appellant the second, third, and fourth exceptions are grouped and treated as raising substantially the same question, viz., whether the trial Judge erred in charging that it was incumbent on defendant to establish by the greater weight of the evidence that "at the time" of the particular transactions involved in the litigation he did not have mind enough or mental capacity sufficient to understand the nature and effect of his contract of transaction. The error suggested is "that from the nature of such cases only general testimony can be given." Apparently, the point sought to be made is that the charge deprived the defendant of the benefit of proof tending to establish general insanity prior to the time of *Page 289 
the transactions in question and limited him to direct proof of the mental condition of the party at the precise moment of time the transactions were entered upon.
We do not think the charge may fairly be so construed. That a party alleging insanity or want of mental capacity is bound to establish it by the preponderance of the evidence is elementary. 22 Cyc., 1117. The issue here joined was not whether defendant was mentally incapacitated before or after the execution of the obligations sued on, but whether he was so incapacitated or incapable at the time of the transactions involved. Upon that issue any evidence as to insanity or incapacity, both before and after that time, was relevant and admissible subject to a proper restriction as to remoteness. 22 Cyc., 1117, 1118. The charge did not deprive the defendant of the benefit of any evidence of that character tending to establish incapacity at the time of the particular transactions here involved, and was a correct statement of the law as to the controlling issue of fact for determination by the jury. See Team v. Bryant, 71 S.C. 336; 51 S.E., 148.Black v. Ellis, 3 Hill, 74. Cathcart v. Matthews, 105 S.C. 329;89 S.E., 1021.
The second point made (Exception 5), is that the charge as to ratification was erroneous in that is assumed that a mere capacity to ratify was equivalent to actual ratification. The objection suggested would seem to be based upon a misapprehension of what the Court actually charged. If not, we see no basis for the criticism, and the exception thereto directed is overruled.
The only remaining question (Exception 6), is whether the Circuit Judge committed prejudicial error in failing to charge the italicized portion of the following request:
"I charge you that mental incapacity is an affirmative defense, and the burden is upon the defendant to establish it by the greater weight of the evidence, but when established *Page 290 the burden shifts as to capacity at the time of the contract."
In establishing the defense of mental incapacity, proof of the defendant's incompetency after the time of the transactions in issue was entirely relevant. In the cases at bar it appeared that, after the actions were commenced, the defendant was adjudged incompetent and a committee appointed. The establishment of that fact would, of course, raise no presumption that the defendant was incompetent at the time prior contracts were made, and could have no effect upon the burden of proof "as to capacity at the time of" such contracts. The charge as framed was open to the construction that the establishment of mental incapacity either before or after the making of the contracts involved would shift the burden of proof, and in that view was properly refused. But, in any view, we thing the requested charge could not have been given without modification. Whether proof of previous incapacity would raise such a presumption of the continuance of that condition as would shift the burden of adducing evidence as to the party's condition at the time of the transactions involved would depend upon the nature of the previous incapacity established — whether general, habitual, and confirmed, or temporary, occasional, or recurrent in character.
The principle applicable is thus correctly stated in 16 A.  E. Ency. of Law (2d Ed.), 606:
"This rule — that insanity once proved is presumed to continue — obtains only in cases of a chronic or permanent nature. If the malady is occasional or intermittent in its nature, the presumption does not arise, and he who relies on insanity proved at another time must prove its existence also at the time alleged."
There was no error in refusing the requested instruction, and the exception thereto directed must be overruled.
The judgment of the Circuit Court is affirmed. *Page 291